Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 1 of 9 PageID #: 777




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


JERRY Z., 1                                          )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:19-cv-03022-MJD-JPH
                                                     )
ANDREW M. SAUL,                                      )
                                                     )
                                                     )
                             Defendant.              )




                                 ENTRY ON JUDICIAL REVIEW


        Claimant Jerry Z. requests judicial review of the final decision of the Commissioner of

 the Social Security Administration ("Commissioner") denying his application for Social Security

 Disability Insurance Benefits ("DIB") under Title II of the Social Security Act ("the Act"). See

 42 U.S.C. §§ 416(i), 423(d).

                                          I. Background

        On April 1, 2014, Claimant filed an application for DIB, alleging disability beginning

 March 1, 2011. 2 [Dkt. 9-3 at 3.] The claim was denied initially on November 12, 2014, [Dkt. 9-



 1
   In an attempt to protect the privacy interests of claimants for Social Security benefits,
 consistent with the recommendation of the Court Administration and Case Management
 Committee of the Administrative Office of the United States courts, the Southern District of
 Indiana has opted to use only the first name and last initial of non-governmental parties in its
 Social Security judicial review opinions.
 2
   The parties set forth Claimant's medical background in their briefs. [See Dkt. 13 at 4 & Dkt. 14
 at 2.] Because these facts involve Claimant's confidential and otherwise sensitive medical
 information, the Court will incorporate by reference the factual background in the parties' briefs
 and articulate only specific facts as needed below.


                                                 1
Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 2 of 9 PageID #: 778




 4 at 4], and then again upon reconsideration on January 29, 2015. [Id. at 14.] Administrative

 Law Judge Ronald T. Jordan ("ALJ") held a hearing on Claimant's application on November 2,

 2016. [Dkt. 9-2 at 30.] On January 18, 2017, the ALJ issued his determination that Claimant

 was not disabled. [Id. at 26.] The Appeals Council then denied Claimant's request for review on

 May 17, 2017, [id. at 2], which made the ALJ's decision the final decision of the Commissioner.

 Claimant filed a complaint in this court on July 19, 2017, to review the decision of the

 Commissioner. [Dkt. 9-11 at 23.] On April 13, 2018, the court vacated the ALJ's decision and

 remanded the case for further proceedings. [Id. at 38.] After the Appeals Council remanded the

 case to the ALJ, the ALJ held a second hearing on February 11, 2019. [Dkt. 9-10 at 22.] On

 March 26, 2019, the ALJ issued his determination that Claimant was not disabled. [Id. at 16.]

 Claimant timely filed a Complaint with this Court to review the new decision of the

 Commissioner. [Dkt. 1.]

                                          II. Legal Standard

         To be eligible for DIB, a claimant must have a disability pursuant to 42 U.S.C. § 423.

 Disability is defined as the "inability to engage in any substantial gainful activity by reason of

 any medically determinable physical or mental impairment which can be expected to result in

 death or which has lasted or can be expected to last for a continuous period of not less than 12

 months." 42 U.S.C. § 423(d)(1)(A).

         To determine whether a claimant is disabled, the Commissioner, as represented by the

 ALJ, employs a sequential, five-step analysis: (1) if the claimant is engaged in substantial

 gainful activity, he is not disabled; (2) if the claimant does not have a "severe" impairment, one

 that significantly limits his ability to perform basic work activities, he is not disabled; (3) if the

 claimant's impairment or combination of impairments meets or medically equals any impairment




                                                    2
Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 3 of 9 PageID #: 779




 appearing in the Listing of Impairments, 20 C.F.R. pt. 404, subpart P, App. 1, the claimant is

 disabled; (4) if the claimant is not found to be disabled at step three, and is able to perform his

 past relevant work, he is not disabled; and (5) if the claimant is not found to be disabled at step

 three and cannot perform his past relevant work, but can perform certain other available work, he

 is not disabled. 20 C.F.R. § 404.1520 (2012). Before continuing to step four, the ALJ must

 assess the claimant's residual functional capacity ("RFC") by evaluating "all limitations that arise

 from medically determinable impairments, even those that are not severe." Villano v. Astrue,

 556 F.3d 558, 563 (7th Cir. 2009).

        The ALJ's findings of fact are conclusive and must be upheld by this Court "so long as

 substantial evidence supports them and no error of law occurred." Dixon v. Massanari, 270 F.3d

 1171, 1176 (7th Cir. 2007). This Court may not reweigh the evidence or substitute its judgement

 for that of the ALJ, but may only determine whether substantial evidence supports the ALJ's

 conclusion. Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008) (citing Schmidt v. Apfel, 201

 F.3d 970, 972 (7th Cir. 2000); Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). When an

 applicant appeals an adverse benefits decision, this Court's role is limited to ensuring that the

 ALJ applied the correct legal standards and there was substantial evidence supporting the ALJ's

 decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For the

 purpose of judicial review, "[s]ubstantial evidence is 'such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion.'" Barnett, 381 F.3d at 668 (quoting

 Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)). Because the ALJ "is in the best position

 to determine the credibility of witnesses," Craft v. Astrue, 539 F.3d 668, 678 (7th Cir. 2008), this

 Court must accord the ALJ's credibility determination "considerable deference," overturning it

 only if it is "patently wrong." Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006). While




                                                   3
Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 4 of 9 PageID #: 780




 the ALJ must base his decision on all of the relevant evidence, Herron v. Shalala, 19 F.3d 329,

 333 (7th Cir. 1994), and must provide some glimpse into his reasoning to "build an accurate and

 logical bridge from the evidence to her conclusion," he need not "address every piece of

 evidence or testimony." Dixon, 270 F.3d at 1176.

                                      III. The ALJ's Decision

        The ALJ first determined that Claimant had not engaged in substantial gainful activity

 from his alleged onset date of March 1, 2011, through December 31, 2016, his date last insured.

 [Dkt. 9-10 at 8.] At step two, the ALJ determined that Claimant had the following severe

 impairments: arthritis, mild obesity, restless leg syndrome, sleep apnea, and high blood pressure.

 [Id.] At step three, however, the ALJ found that Claimant "did not have an impairment or

 combination of impairments that met or medically equaled the severity of one of the listed

 impairments." [Id. at 9-10.] In making this determination, the ALJ considered Listings 1.02

 (Major Disfunction of a Joint(s)), 4.02 (Chronic Heart Failure), 3.10 (Reserved), 3.02 (Chronic

 Respiratory Disorders), and 3.09 (Chronic Pulmonary Hypertension). [Id. at 10-12.]

        The ALJ next analyzed Claimant's RFC, and concluded that Claimant had the RFC to

 perform medium work except:

        [T]he claimant can only occasionally lift, carry, push or pull up to 50 pounds,
        frequently lift, carry, push or pull up to 25 pounds, stand and or walk up to six
        hours, during an eight hour workday and sit up to six hours, during an eight hour
        workday. Furthermore, the claimant can only occasionally stoop, balance, crouch,
        crawl, kneel or climb and the claimant can only occasionally lift overhead with
        his left upper extremity, but can frequently reach overhead with his right upper
        extremity.

 [Id. at 13.] In determining this RFC, the ALJ concluded that, "claimant's medically determinable

 impairments could reasonably be expected to cause the alleged symptoms; however, the

 claimant's statements concerning the intensity, persistence and limiting effects of these




                                                  4
Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 5 of 9 PageID #: 781




 symptoms are not entirely consistent with the medical evidence and other evidence in the

 record." [Id. at 14.]

          At the February 11, 2019, hearing, the Vocational Expert ("VE") testified that Claimant's

 past relevant work could be classified as Greaser/Oiler. [Id. at 40.] At step four, the ALJ found

 that "claimant was able to perform his past relevant work as a greaser, as this job is normally

 performed in the national economy." [Id. at 16.] Based on this finding, the ALJ concluded that

 Claimant was not disabled. [Id.]

                                             IV. Discussion

          The central issue is whether substantial evidence supports the ALJ’s determination that

 Claimant is not disabled. Claimant raises two arguments for reversal of the ALJ's decision: (1)

 the ALJ failed to support his conclusion that Claimant retained an RFC which allowed him to use

 foot pedals without any limitation; and (2) the ALJ relied on a misclassification of Claimant's

 past relevant work in denying his application for DIB. Each argument is addressed, in turn,

 below.

          A. RFC Determination

          Claimant contends that the ALJ erred by failing to provide substantial evidence to

 support his RFC determination which reflected no limitations as a result of Claimant's restless

 leg syndrome. Specifically, Claimant argues that the ALJ made an inaccurate conclusion about

 the status of his condition and unjustifiably relied on the testimony of the medical expert in

 forming an RFC assessment without confronting contradictory evidence. The Court agrees.

          An individual's residual functional capacity is the most that they can still do despite their

 limitations. 20 C.F.R. § 404.1545. The ALJ will assess a claimant's residual functional capacity

 based on all the relevant evidence in the case record, including descriptions and observations of




                                                    5
Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 6 of 9 PageID #: 782




 claimant's limitations resulting from his symptoms, such as pain. Id. The Court "cannot uphold

 an administrative decision that fails to mention highly pertinent evidence." Parker v. Astrue, 597

 F.3d 920, 921 (7th Cir. 2010). Additionally, the ALJ may not analyze only the evidence that

 supports his ultimate conclusion; if contrary evidence exists, the ALJ must confront it

 and explain why it was rejected. Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014).

        The ALJ concluded that Claimant had the RFC to perform medium work except:

        [T]he claimant can only occasionally lift, carry, push or pull up to 50 pounds,
        frequently lift, carry, push or pull up to 25 pounds, stand and or walk up to six
        hours, during an eight hour workday and sit up to six hours, during an eight hour
        workday. Furthermore, the claimant can only occasionally stoop, balance, crouch,
        crawl, kneel or climb and the claimant can only occasionally lift overhead with
        his left upper extremity, but can frequently reach overhead with his right upper
        extremity.

 [Dkt. 9-10 at 13.] While Claimant's neurologist, Dr. John D. Chase, did note in his April 21,

 2015, report that Claimant's new medication had "almost completely controlled his involuntary

 leg movements and restless leg syndrome," [Dkt. 9-8 at 39], the record evidence shows that

 Claimant's symptom relief from his restless leg syndrome was only temporary. Claimant visited

 his treating physician, Dr. Talessa Powell, for his restless leg syndrome on January 19, 2016,

 where Dr. Powell reported that Claimant does not sleep very well due to his restless leg

 syndrome and that she would "change his regimen and see if that helps." [Id. at 18, 21.]

 Claimant visited Dr. Powell again on September 19, 2016, for his restless leg syndrome, where

 he reported having "difficulty initiating sleep, difficulty maintaining sleep, and jerky

 [movements] during sleep … despite medication." [Id. at 6.] On May 15, 2017, Dr. Powell

 referred Claimant to a neurologist to evaluate and treat Claimant's restless legs syndrome

 because he was only receiving "partial relief from medications." [Dkt. 9-15 at 10, 13.] On

 August 23, 2018, Dr. Powell reported that Claimant's current medications for his restless leg




                                                   6
Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 7 of 9 PageID #: 783




 syndrome were "lacking efficacy." [Id. at 3.] When Claimant was asked during the February 11,

 2019, hearing if his restless leg syndrome medications have been totally effective, Claimant

 testified that "[t]hey never have." [Dkt. 9-10 at 39.] Claimant's consistent doctor visits and

 ongoing changes to his medication for his restless leg syndrome following his 2015 visit with Dr.

 Chase demonstrates that his condition continued to be a physical limitation that was not

 successfully treated several years after the ALJ indicated that it had been.

        Additionally, the ALJ relied on medical expert Dr. Lee Fischer's testimony stating that he

 did not "see where [Claimant's restless leg syndrome] would necessarily affect his ability to work

 during the day," [id. at 30], when assessing Claimant's RFC, but failed to address evidence that

 directly contradicted this testimony. On April 6, 2015, Claimant reported to Dr. Chase that he

 "has difficulty with leg restlessness during the day if he is inactive." [Dkt. 9-8 at 51.] Claimant

 also testified during the February 11, 2019, hearing, that his previous job required him to drive

 for about half of the day, and that his "[l]egs will kick" while driving, making him "afraid that

 [he] might kill somebody." [Dkt. 9-10 at 27-28.] Claimant further testified about his daytime

 symptoms, stating that "there was several times that I went to hit my brakes and my leg kicked

 and it wouldn't let me hit my brakes in that truck." [Id. at 44.]

        The ALJ failed to articulate his reasoning in why he rejected the above evidence that

 directly contradicts his RFC assessment. This must be remedied on remand.

        B. Past Relevant Work

        Claimant argues that the VE misclassified Claimant's past work as a Greaser/Oiler, and

 that the ALJ erred by relying on this misclassification without addressing evidence contradicting

 the classification. Claimant further contends that, at a minimum, he performed a job that was a

 composite of both Greaser/Oiler and Tank-Truck Driver, which would therefore have no




                                                   7
Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 8 of 9 PageID #: 784




 Dictionary of Occupational Titles ("DOT") counterpart because it contains significant elements

 of two occupations.

        If a VE's testimony appears to conflict with the DOT, then the ALJ is required to obtain

 "a reasonable explanation for the apparent conflict." See Security Ruling 00-4p; Overman v.

 Astrue, 546 F.3d 456, 463 (7th Cir. 2008) (citing Prochaska v. Barnhart, 454 F.3d 731, 735 (7th

 Cir. 2006)). The ALJ must also "explain in the determination or decision how he or she resolved

 the conflict." Security Ruling 00-4p. "[B]ecause SSR 00–4p imposes an affirmative duty on the

 ALJ to inquire into and resolve apparent conflicts, a claimant's failure to raise a possible

 violation of SSR 00–4p at the administrative level does not forfeit the right to argue later that a

 violation occurred." Overman, 546 F.3d at 463 (7th Cir. 2008) (emphasis in original).

 Additionally, "[a] claimant is not disabled if he can do his past relevant work either in the

 manner he performed it before the impairment or in the manner it is generally performed in the

 national economy." Ray v. Berryhill, 915 F.3d 486, 491 (7th Cir. 2019) (citing Getch v. Astrue,

 539 F.3d 473, 482 (7th Cir. 2008)). However, "if the prior position was a composite job, then

 the ALJ may not reference [the DOT] when determining whether a claimant can perform his past

 job as it is generally performed." Id. A composite job is defined as a job that "ha[s] significant

 elements of two or more occupations and, as such, ha[s] no counterpart in the DOT." SSR 82-

 61. When the position is a composite job, the situation "will be evaluated according to the

 particular facts of each individual case." [Id.]

          The VE classified Claimant's past work as that of a Greaser/Oiler. [Dkt. 9-10 at 40.]

 Following the hearing, Claimant objected to the VE's testimony, claiming that his past relevant

 work was a composite between the DOT title that the VE identified and another job from the

 DOT—Tank-Truck Driver—which was more closely aligned with the duties of his past work.




                                                    8
Case 1:19-cv-03022-MJD-JPH Document 18 Filed 07/16/20 Page 9 of 9 PageID #: 785




 [Dkt. 9-14 at 18.] Claimant testified that his job required him to drive about half of the day.

 [Dkt. 9-10 at 27.] The VE testified that the Greaser/Oiler job could be performed by an

 individual who is limited to occasional use of foot pedals bilaterally. [Id. at 41.] The VE further

 testified that with this same limitation, Claimant would be precluded from this job as he had

 specifically performed it because Claimant testified that the job required him to drive. [Id. at

 41.] Since there was evidence indicating that Claimant's job may have been a composite job, an

 apparent discrepancy existed between the VE's testimony and the DOT, and the ALJ was

 therefore required to obtain a reasonable explanation for this conflict and explain in his decision

 how he resolved the conflict before concluding that Claimant could perform his past work. The

 ALJ erred in failing to address this discrepancy in his decision.

                                           V. Conclusion

        For the reasons stated above, the Commissioner's decision is REVERSED and

 REMANDED for further proceedings.

        SO ORDERED.



        Dated: 16 JUL 2020




 Distribution:

 Service will be made electronically on all
 ECF-registered counsel of record via email
 generated by the Court's ECF system.


                                                  9
